PER CURIAM.
We affirm the trial court’s denial of the defendant’s motion to suppress evidence where the defendant has failed to overcome the presumption of correctness that accompanies the trial court’s ruling. Smith v. State, 719 So.2d 1018, 1021 (Fla. 3d DCA 1998) (“[D]ecisions of a trial court in considering a motion to suppress come to an appellate court clothed with a presumption of correctness, and a reviewing court will interpret the evidence and reasonable inferences derived therefrom in a manner most favorable to such a ruling.”) (citations omitted). In the instant case, after considering the evidence and reasonable inferences derived therefrom in a manner most favorable to the trial court’s ruling, we find that the defendant failed to show that he had a reasonable expectation of privacy in the area of the car dealership where he worked.
Accordingly, we affirm the defendant’s conviction and revocation of probation, and his sentences.
Affirmed.